Title: To James Madison from William Bass, 4 March 1803 (Abstract)
From: Bass, William
To: Madison, James


4 March 1803, Bordeaux. Encloses a list of entries and clearances between 1 July and 31 Dec. 1802 [not found], which would have been forwarded earlier but for William Lee’s illness. Lee has been too weak to write “for near two months” but “is now fast gathering Strength.” “The public mind is at present very much agitated with the uncertain State of Affairs between this Country and Great Britain.” Letters from Barlow, Skipwith, and others to Lee intimate that war is not far distant.
 

   
   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 2 pp. Bass was secretary at the American consulate in Bordeaux.



   
   A full transcription of this document has been added to the digital edition.

